Citation Nr: 1137045	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-47 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder, to include depression, schizoaffective disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to January 1996, and from June 2001 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for depression and also denied a claim of service connection for schizoaffective disorder.  A Travel Board hearing was held at the RO in May 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

A February 8, 2007rating decision, issued to the Veteran and his representative on March 14, 2007, denied the Veteran's claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, schizoaffective disorder, and anxiety disorder (which was characterized as chronic depression).  The narrative for this rating decision noted that there was no current diagnosis of chronic depression which could be attributed to active service.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7104 (West 2002).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) has also held that "[i]f new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  

The Veteran submitted additional evidence which was date-stamped as received by the RO on February 27, 2008.  In his February 2008 statement, the Veteran requested that his claims file be transferred from the RO in Chicago, Illinois, to the RO in Waco, Texas; the VA examiner's opinion was dated on February 23, 2007, and was attached to the Veteran's statement requesting that his claims file be transferred to the Waco RO.  [The February 27, 2007, date on the VA examiner's opinion may be a typographical error as this evidence was not submitted by the Veteran until approximately 1 year later in February 2008.]  The VA examiner stated in his opinion that the Veteran had been admitted for treatment of depression on numerous occasions and had been diagnosed as having schizoaffective disorder and anxiety disorder, not otherwise specified.  This examiner also stated that, when the Veteran was symptomatic, he exhibited significant depression.  The RO interpreted the evidence received on February 27, 2008, as a request to reopen the Veteran's previously denied service connection claim for chronic depression.  See generally 38 C.F.R. § 3.156(a) (2010).

However, the Board finds that the evidence submitted by the Veteran in February 2008 must be considered as part of the original service connection claim for depression because it was received within the 1-year period for initiating an appeal of the March 2007 rating decision (i.e., by March 2008).  See 38 C.F.R. § 3.156(b); see also Jennings, 509 F.3d at 1368.  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for depression and raises a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(a) (2010).  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within 1 year of the March 2007 rating decision renders that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2010); see also Buie, 24 Vet. App. at 242.  The Veteran is seeking service connection for an acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder.  All of these diagnoses are shown in the competent evidence currently of record.  Thus, the issue on appeal is as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his current acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, is related to active service.  He alternatively has contended that his acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, existed prior to service and was aggravated by service.  

There are outstanding records from the Social Security Administration (SSA) which have not been associated with the claims file.  A review of the claims file shows that SSA notified VA in May 2006 that the Veteran was not in receipt of SSA disability benefits.  The Veteran subsequently testified before the undersigned Acting Veterans Law Judge in May 2011, however, that he was receiving SSA disability benefits for psychiatric disabilities.  The Veteran's SSA records may contain competent medical evidence supportive of his service connection claim for an acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The etiological relationship between the Veteran's current acquired psychiatric disability (other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder), and his active military service, is not clear from a review of the claims file.  The Veteran's service treatment records show that he was diagnosed as having "probably depression" on outpatient treatment in November 1995 and was prescribed Prozac.  At a separation physical examination later in November 1995, several months prior to his first separation from service in January 1996, alcohol abuse and depression were listed in the summary of defects and diagnoses.  The Veteran also was diagnosed as having alcohol dependence and rule-out dysthymic disorder on outpatient treatment in December 2001 and was treated for alcohol and drug abuse during his second period of active service.  He was discharged from active service in March 2002.

At the Veteran's most recent VA mental disorders examination in September 2008, following an extensive clinical interview, mental status examination, and psychological testing, the diagnoses included schizoaffective disorder, bipolar type.  The VA examiner opined that the Veteran's "condition was obvious while he was in the military."  This examiner also opined that the Veteran's "overall condition would have developed with or without his military service, but his condition was exacerbated while he was in the military."  In a separate November 2009 opinion, a different VA examiner reviewed the Veteran's complete claims file, to include the September 2008 VA examination, and concluded that the Veteran's "personality pathology (diagnosed on Axis II) is pre-existing and was not permanently aggravated by military service."  It appears that the November 2009 VA examiner was referring to the Axis II diagnoses of high average intelligence and antisocial personality features previously diagnosed following VA examination in September 2008.  

Generally, service connection is prohibited both for personality disorders and, for claims filed after October 31, 1990 such as the Veteran's, disabilities based on drug or alcohol abuse (to include polysubstance abuse or dependency).  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301, 4.127 (2010).  However, the November 2009 VA examiner also stated that the Veteran's "polysubstance dependency is a separate issue and this was not permanently aggravated by military service," and that the Veteran's substance abuse "caused significant worsening of his schizoaffective symptoms when he [was] actively using drugs or alcohol (noted in more recent treatment notes).  The Veteran was treated for bizarre behaviors and mood swings while he was an adolescent, well before his military service."  This VA examiner concluded that the Veteran's in-service problems "appear to have [been] related to alcohol use" or "were also closely associated with his substance use."  This examiner stated that the Veteran had been diagnosed as having depression "which fluctuated over the years" although schizoaffective disorder was not diagnosed until 2006.  This examiner opined that it was less likely than not that the Veteran's currently diagnosed schizoaffective disorder was permanently aggravated beyond its normal progression by active service.  

Unfortunately, the November 2009 VA examiner was not asked to provide and did not provide any opinion concerning the contended etiological relationship between the Veteran's current depressive symptoms or anxiety disorder and his military service.  Although not diagnosed by the September 2008 or November 2009 VA examiners, a diagnosis of anxiety disorder and evidence of depressive symptoms associated therewith, is noted in the February 2007 VA opinion, dated during the appeal period.  As such, a current diagnosis of anxiety disorder, and evidence of depressive symptoms, is considered to exist for the purposes of establishing the second prong required for service connection.  Davidson, 581 F.3d at 1318.  The Court has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the Veteran's more recent VA treatment records show multiple diagnoses of alcohol and cocaine dependence in remission.  These records also indicate that the Veteran currently is a high suicide risk due to his acquired psychiatric disability/ies and has attempted to commit suicide on several occasions.

VA's duty to assist normally includes obtaining a medical opinion or examination when necessary to adjudicate an appellant's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran testified before the Board in May 2011 that he was treated for depression during active service and currently experienced chronic depression and schizoaffective disorder which were related to service.  He also has contended that his current acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, existed prior to service and was aggravated by service.  Because this claim is being remanded for additional development, the Veteran should be scheduled for VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The RO also should attempt to obtain the Veteran's most recent VA and private treatment records.

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that an acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether an acquired psychiatric disability other than PTSD, to include depression, schizoaffective disorder, and anxiety disorder, if diagnosed, was the result of or aggravated (permanently worsened) by active service or any incident therein.  See 38 C.F.R. § 3.310 (2010).  A complete rationale must be provided for any opinions expressed.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

